Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2021 has been entered.
Claim Rejections - 35 USC § 103
Claims 1, 7-8, 12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. in view of Tsuchikawa et al. (US 2010/0143728 A1).
Regarding Claim 1, Ueda teaches a resin composition comprising an epoxy resin containing at least two epoxy groups (pg 5, para 8), amine curing agent (pg 7, para 1), and epoxy compound of formula [1] where E is of formula [2] (Abstract) which is identical to presently claimed formula I and includes the compound 2-(4,4-dimethyl-2-yl)-5,7,7-trimethyl octanoic glycidyl acid (ISGEs) (pg 
Ueda does not disclose the hardener is dicyandiamide (DICY).
Tsuchikawa teaches a resin composition for the insulation of electronics, which comprises epoxy resin and dicyandiamide (DICY) (abstract). Tsuchikawa discloses the DICY enhances flame resistance, adhesive property, and dielectric characteristics (para 0059) and the amount of DICY is preferably 1 to 95 wt% (paras 0057 and 0059).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ueda to incorporate the teachings of Tsuchikawa to the resin composition comprising dicyandiamide. Doing so would enhances flame resistance, adhesive property, and dielectric characteristics. It would have been obvious to use an amount of DICY, including that presently claimed, in order to produce a composition with desired amount of flame resistance, adhesive property, and dielectric characteristics.
Regarding Claim 7, 
Tsuchikawa teaches a resin composition for the insulation of electronics which comprises epoxy resin and DICY (abstract), which further comprises hardener comprising bis(4-maleimidephenyl)methane to increase heat resistance and reduce cost (para 0037, lines 9-16). Tsuchikawa also teaches the use of phenol novolac as a curing agent to improve heat resistance (para 0055, lines 9-10). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ueda to further incorporate the teachings of Tsuchikawa to create a resin composition comprising bis(4-maleimidephenyl)methane and/or phenol novolac. Doing so would improve heat resistance and decrease cost.
Regarding Claim 8, Ueda in view of Tsuchikawa teach all of the elements of the current invention as applied to Claim 1 above. Ueda further teaches a curing accelerator (pg 7, para 11) and a curing catalyst (pg 8, para 11).
Regarding Claim 12, Ueda in view of Tsuchikawa teaches all of the elements of the current invention as applied to Claim 1 above. While Ueda discloses fillers (pg 13, para 8), Ueda does not teach a filler as claimed.
Tsuchikawa teaches a resin composition for the insulation of electronics comprising epoxy resin and DICY (abstract), which further comprises a filler 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ueda to further incorporate the teachings of Tsuchikawa to create a resin composition comprising one or more of the above fillers. Doing so would improve heat resistance and flame resistance.
Regarding Claim 15, Ueda. in view of Tsuchikawa teaches all of the elements of the current invention as applied to Claim 1 above. Ueda does not teach an additive as claimed.
Tsuchikawa teaches a resin composition for the insulation of electronics comprising epoxy resin and DICY (abstract), which comprises a flame retardant (para 0064, line 2).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ueda to further incorporate the teachings of Tsuchikawa to create a resin composition comprising a flame retardant. Doing so would increase flame resistance. 
Regarding Claim 16, Ueda in view of Tsuchikawa teach all of the elements of the current invention as applied to Claim 1 above. Ueda further teaches the resin composition applied to a substrate with a flow coating method (pg 10, para 9).
Regarding Claim 17, Ueda in view of Tsuchikawa teaches all of the elements of the current invention as applied to Claim 16 above. Ueda does not teach a metal clad laminate comprising the prepreg laminated to a metal foil.
Tsuchikawa teaches a metal clad laminated plate comprising metal foil laminated to a prepreg comprising a resin composition (para 0033, No. 5). This produces a metal clad laminate suitable for electronics with balanced adhesive property, heat resistance, moisture resistance, flame resistance, and dielectric characteristics (para 0001).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ueda to further incorporate the teachings of Tsuchikawa to create a metal clad laminate as claimed. Doing so would produce a laminate suitable for electronics with balanced adhesive property, heat resistance, moisture resistance, flame resistance, and dielectric characteristics.
Regarding Claim 18, Ueda in view of Tsuchikawa teaches all of the elements of the current invention as applied to Claim 17 above. Tsuchikawa further teaches a printed wiring board comprising the metal clad laminate (para 0102, line 8). The solder heat resistance, moisture absorption, flame resistance, and dielectric characteristics are useful for electronic instruments (para 0102, lines 4-7).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ueda to further incorporate the teachings of Tsuchikawa to create a printed circuit board comprising the metal clad laminate as claimed. Doing so would create a product with solder heat resistance, moisture absorption, flame resistance, and dielectric characteristics useful for electronic instruments.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Tsuchikawa as applied to claim 1 above, and further in view of Yaginuma et al. (US 2014/0073721 A1).
Regarding Claim 19,
Yaginuma teaches a resin sheet obtained by coating the surface of a metal foil or film with a solution of a resin composition and drying the solution (Claim 19). The resin sheet excels in flame retardancy, heat resistance, and electrical properties (para 0015). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ueda in view of in view of Tsuchikawa to incorporate the teachings of Yaginuma to create a metal clad laminate which is prepared by coating a metal foil with the resin composition as claimed and drying the coated metal foil. Doing so would create a metal clad laminate with flame and heat resistance and electrical properties suitable for electronics.
Regarding Claim 20, Ueda in view of Tsuchikawa and further in view of Yaginuma teaches all of the elements of the current invention as applies to Claim 19. Yaginuma further teaches a printed circuit board comprising the metal clad laminate (para 0052, lines 1-7). This produces a printed circuit board with a flame and heat resistant insulation with suitable electrical properties (para 0015).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ueda in view of in view of Tsuchikawa to incorporate the teachings of Yaginuma to create a printed .
Response to Arguments
In light of Applicant’s amendment to Claim 1, the 35 USC 102 rejection of record is withdrawn.
Applicant's arguments filed 06/22/2021 have been fully considered but they are not persuasive.
Applicant argues that the experimental data in the Examples of the specification establish that using anhydride hardener as disclosed by Ueda cannot achieve the inventive effects of the claimed invention (Remarks, pg 6). 
However, with respect to Example 3, DDS is not required in the present claims and the current rejection meets the claimed DICY. Regarding Examples 7-8 which do use DICY, the data is not persuasive given that there is not proper side-by-side comparison with Comparative 2. Further, the data is not persuasive given that it is not commensurate in scope with the closest prior art Ueda. Comparative Example 2 uses an anhydride, i.e. styrene maleic anhydride, that is not only outside the scope of the present claims but also outside the scope of Ueda which does not disclose the use of styrene maleic anhydride as a hardener.
Applicant argues that none of the examples of Ueda uses an amino group-containing hardener not to mention DDS or DICY. Applicant further argues that Ueda does not teach the amount of DDS or DICY required by the claimed invention (Remarks, pg 7).
However, Ueda does broadly disclose the use of amine-containing hardeners (page 7, para 1). It is noted that “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). It is agreed that Ueda does not teach DDS or DICY in amounts as claimed which is why Ueda is now only used in combination with Tsuchikawa which does disclose DICY in an amount that overlaps that claimed.
Applicant argues that a person of ordinary skill in the art would only conceive of applying the curing agent of Tsuchikawa to Ueda, and not the DICY (Remarks, pg 8).
However, Tsuchikawa discloses that the DICY enhances flame resistance, adhesive property, and dielectric characteristics (para 0059). Therefore, it would have been obvious to use an amount of DICY, including that presently claimed, in order to produce a composition with desired amount of flame resistance, adhesive property, and dielectric characteristics.
Applicant argues that Yaginuma does not disclose the use of compound (C) of formula (I) let alone a combination of a specific amino-group containing hardener and the compound (C) of formula (I). 
However, note that while Yaginuma does not disclose all the features of the present claimed invention, Yaginuma is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely the structure of the metal-clad laminate and the printed circuit board, and in combination with the primary reference, discloses the presently claimed invention (Remarks, pg 8). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY M MILLER/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787